DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 9/27/2019. Claims 1-27 canceled.  Claims 28-41 new.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, 

4.	Claims 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S Patent 10,659,028.  Although the conflicting claim are not identical, they are not patentably distinct from each other because claim 1-18 of U.S Patent 10,659,028 are clearly anticipated or similar in scope to the rejected claim 28-41 of U.S. Patent. Application 16/499104, with only obvious wording variations.
Claim 28 of the Application 16/499104 is a broader version of the PWM controller in claim 1 of U.S Patent 10,659,028. Noticing claim 34 of the application 16/499104.

Instant App: 16/499104
U.S Patent 10,659,028
Claim 34,  The hearing aid according to claim 28, wherein the programmable pulse width modulating (PWM) controller comprises in series
(i) at least two parallel loop filters for loop-gain and signal processing, each loop filter comprising multiple inputs and at least one output, wherein a loop filter is adapted to perform at least one of interpolation of the pulse code modulated (PCM) input signal, common mode control, 
differential mode control, audio processing, audio filtering, audio emphasizing, and LC compensation, characterized in that each single output being in electrical connection with
(ii)    at least one butterfly mixer, the butterfly mixer being capable of mixing at least two inputs and of providing at least two mixed outputs to
(iii)    at least two parallel pulse width modulators (PWM’s), wherein a pulse width modulator comprises a carrier signal with an adaptable and programmable shape, phase and frequency, wherein the carrier 
wherein (iv) loop filters, butterfly mixer, and PWM’s are individually and independently programmable and adaptable,
wherein loop filter input is adapted to receive at least one of a local digital PWM processed output signal, and an ADC output, and
comprising at least one setting data storage means for loading, adapting and storing programmable and adaptable settings.

Claim 1, a programmable pulse width modulating (PWM) controller comprising in series 
       (i)at least two parallel loop filters for loop-gain and signal processing, each loop filter comprising multiple inputs and at least one output, wherein a loop filter is adapted to perform at least one of interpolation of the pulse code modulated (PCM) input signal, common mode control,
         differential mode control, audio processing, audio filtering, audio emphasizing, and LC compensation, wherein each single output being in electrical connection with 
      (ii) at least one butterfly mixer, the butterfly mixer being capable of mixing at least two inputs and of providing at least two mixed outputs to
          (iii) at least two parallel pulse width modulators (PWM's), wherein a pulse width modulator comprises a carrier signal with an adaptable and programmable shape, phase and 
       wherein (iv) loop filters, butterfly mixer, and PWM's are individually and independently programmable and adaptable,
            wherein loop filter input is adapted to receive at least one of a local digital PWM processed output signal, and an ADC output, and
         comprising at least one setting data storage for loading, adapting and storing programmable and adaptable settings.


Allowable Subject Matter
5.	Claims 28-41 would be allowable assume the double patenting rejection is overcome with the terminal disclaimer.
Shennib WO2009/023738A2 teaches an intra ear canal hearing aid (Abstract, [20], [41-42], Figs 2-4).
Clemow EP2 469 888A2 teaches an audio processor, the audio-processor comprising a clock operating at a frequency of 1-100 MHz (91/94, [56-57], the audio-processor comprising a clock operating at a frequency of 1-100 MHz (See paragraph 53).
	Hinz 2012/0242522 teaches a PWM class D amplifier using a programmable and adaptable PWM controller (See 400 in fig 6, [20-39]).
	However, Shennib, Clemow and Hinz does not teach the combination of element in claim 28.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653